JUDGMENT ORDER
WATSON, Senior Judge:
The United States Department of Commerce submitted its Results of Redetermination in accordance with this Court’s Remand order of May 13,1994, in the case of Super Castings, et al. v. United States, Consolidated Court No. 91-09-00659. The Department of Commerce requested this remand pursuant to the remand from the Court in Creswell Trading Company, Inc., et al. v. United States, Consol. Court No. 91-01-00012, Slip Op. 98-87. In its Redetermination of the 1987 administrative review, Commerce recalculated the company-specific subsidy rates by revising the rates relating to India’s International Price Reimbursement Scheme (IPRS). The new company-specific and all other rates applicable to the 1987 period of review are as follows:
Crescent Foundry Co. Pvt. Ltd. 8.25%
Kejriwal Iron & Steel Works 7.18%
RSI India Pvt. Ltd. 9.42%
Uma Iron & Steel Co. 7.56%
Super Castings (India) 37.96%
Select Steel 37.17%
Commex 24.39%
All Others 18.62%
These rates have been stipulated to and accepted by all parties to this action.
The Court having reviewed the Redetermination Results, Commerce having complied with the Court’s Remand, and the parties having stipulated to the new rates, it is hereby
Ordered that the Redetermination Results are affirmed; and it is further
Ordered that the rates listed above shall become the new rates for the 1987 period, and it is further
Ordered that, as the parties have stipulated that they will not litigate any other issues, this action is dismissed.